Citation Nr: 0200803	
Decision Date: 01/23/02    Archive Date: 02/05/02	

DOCKET NO.  94-13 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for loss of use of the 
right hand, currently evaluated as 70 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1951 to May 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
San Juan, Puerto Rico.  The Board remanded the appeal in 
April 1996.  


FINDINGS OF FACT

1.  The veteran's service-connected loss of use of the right 
hand has been assigned a maximum schedular evaluation of 70 
percent.  

2.  It is demonstrated that the veteran is, as a sole result 
of his service-connected disabilities, precluded from all 
forms of substantially gainful employment consistent with his 
education and prior work history.  


CONCLUSIONS OF LAW

1.  An evaluation greater than 70 percent for loss of use of 
the right hand is not warranted.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.68, Diagnostic Codes 5124, 
5125 (2001).

2.  The criteria for a total rating for compensation purposes 
based on individual unemployability have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A; 38 C.F.R. §§ 3.340, 
3.341, 4.16, Part 4 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the VA's duty to assist claimants has 
been reaffirmed and clarified.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et. 
seq. (West Supp. 2001)).  See also recently published 
regulations at 66 Fed. Reg. 45,630-32 (Aug. 29, 2000), to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159, promulgated 
pursuant to the enabling statute.  In this regard, the Board 
observes that the veteran and his representative have been 
provided with a statement of the case and a supplemental 
statement of the case.  The veteran has indicated that he 
does not desire a hearing and he has been afforded an 
examination.  In light of the decision herein, it is 
concluded that the Board may now proceed, without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The service-connected loss of use of the right hand has been 
evaluated as 70 percent disabling.  Diagnostic Code 5125 of 
the Rating Schedule provides that loss of use of the hand of 
the major extremity warrants a 70 percent evaluation.  
Diagnostic Code 5124 of the Rating Schedule provides that a 
70 percent evaluation will be assigned for amputation of the 
forearm below the insertion of the pronator teres.  The 
combined rating for disabilities of an extremity shall not 
exceed the rating for the amputation at the elective level, 
were amputation to be performed.  38 C.F.R. § 4.68.  The 
veteran's right hand is his major hand.  He has been assigned 
the maximum schedular evaluation for loss of use of the hand 
under Diagnostic Code 5125 and he has also been assigned the 
maximum evaluation permitted for amputation.  Accordingly, 
the Board concludes that the 70 percent evaluation assigned 
for the veteran's service-connected loss of use of the right 
hand is the maximum schedular evaluation.  

The veteran's service-connected disability is his loss of use 
of the right hand, evaluated as 70 percent disabling.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability.  If there is 
only one such disability, such disability shall be ratable as 
60 percent or more and if there are two or more disabilities, 
there shall be at least one disability ratable as 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16.  
Thus, the veteran meets the percentage criteria for the 
assignment of a total rating based upon individual 
unemployability. 

A review of the record reflects that the veteran has reported 
occupational experience as a chauffeur and indicated that he 
last worked in 1990.  He has reported a high school education 
and vocational rehabilitation training as an industrial 
machine mechanic, but that he was unsuccessful in the 
vocational rehabilitation training because of his inability 
to use his right hand.  

The report of an October 1996 VA examination reflects that 
the veteran reported right wrist pain with numbness and 
cramps in the right hand.  On examination he had complete 
paralysis of the medial nerve with the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normal, and considerable atrophy of the muscles of the thenar 
eminence.  He had absence of flexion of the index finger and 
of the middle finger.  He could not make a fist.  Index and 
middle fingers remained extended and he was unable to flex 
the distal phalanx of the thumb.  There was weakened flexion 
of the wrist and pain with trophic disturbances.  He also had 
complete Griffin claw deformity and paralysis of the ulnar 
nerve due to flexor contraction of the ring and little 
fingers with very marked atrophy of the dorsal interspace and 
thenar and hypothenar eminences.  There was loss of extension 
of the ring and little fingers.  He could not abduct the 
thumb and flexion of the wrist was weakened.  He lacked 2 
inches to touch the tip of the thumb with the tip of all the 
fingers and he lacked 3 inches to touch the tip of all the 
fingers of the right hand with the median transverse fold of 
the palm of the right hand.  Right handgrip muscles had 
severe weakness with muscle strength graded as 0/5.  Flexion 
and dorsiflexion of the right wrist was 40 degrees.  There 
was severe instability of the right wrist and severe crepitus 
of the right wrist.  There was severe muscle atrophy of all 
muscles of the right hand and absent pinprick and smooth 
sensation in all dermatomes of the right hand.  The diagnoses 
included residuals of a gunshot wound to the right hand with 
right median and ulnar nerve lesion.  It was the examining 
physician's opinion that the right hand condition of the 
veteran rendered him unemployable.  He was unable to do all 
his daily activities and could not write with his right hand.  
It was further indicated that he had lesions of both nerves 
on the hand making him prone to numbness, paresthesias, and 
cramps of the right hand.  

A review of the record reflects that all of the competent 
medical evidence, that addresses the subject, indicates that 
the veteran's service-connected loss of use of the right hand 
results in his unemployability.  The veteran's statements 
indicate that his service-connected loss of use of the right 
hand stopped him from being able to complete a vocational 
rehabilitation training program and cause him to be unable to 
obtain and retain substantially gainful employment.  With 
consideration of the veteran's education and occupational 
background, in light of the competent medical evidence of 
record, the evidence is in equipoise with respect to whether 
or not the veteran would be able to perform any occupation in 
a substantially gainful manner.  In resolving all doubt in 
the veteran's behalf, the veteran is unable to secure or 
follow a substantially gainful occupation because of his 
service-connected disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16 and Part 4.  


ORDER

An increased rating for loss of use of the right hand is 
denied.  

A total rating based on unemployability due to service-
connected disability is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

